 



Exhibit 10.9

     
Xel Communications, Inc.
  Amendment No. 3
2/18/04
  VerizonAgreement No. C0302362
 
  Page 1 of 3

Amendment No. 3
To Product Purchase Agreement
Between Teleseetor Resources Group, Inc., d/b/a/Verizon Services Group,
And XEL Communications, Inc.
This Amendment No, 3 to Product Purchase Agreement No. C0302362 (Agreement) is
entered into and made effective as of the 18th day of February, 2004, by and
between XEL Communications Inc., a corporation, with offices at 17101 East Ohio
Dr., Aurora, CO, 80017 (hereinafter called “Seller”) and Telesector Resources
Group, Inc., d/b/a Verizon Services Group, with an office at 240 East 38th
Street, New York, New York 10016, on behalf of itself and for the benefit of its
AFFILIATES, (herein referred to as “Purchaser”).
WHEREAS, the Agreement was entered between Buyer and Seller effective on
June 19, 2003, and was extended by Amendment #1 on August 25, 2003, and
Amendment #2 on December 12, 2003,
WHEREAS, VIONES development of certain Purchaser systems will facilitate the use
of certain Seller products by, and provide incentive to Purchaser to buy such
products, and
WHEREAS, the parties entered a Letter of Commitment dated December 24, 2003, a
copy of which is attached hereto as Attachment 1, pursuant to which
(i) Purchaser agreed to purchase and Seller agreed to sell 110 ArcaDACS by
March 26,2004, and (ii) Seller agreed to pay an amount not to exceed $100,000
for funding the VIONES development of such Purchaser systems until December 31,
2006, and Seller agreed to provide Purchaser certain discounts and on-site
training:
EFFECTIVE DATE:
This Amendment No. 3 shall be effective February 18, 2004
NOW THEREFORE, the parties agree as follows:

1.   Seller shall pay “VDSI” the amounts set forth in the table below, not to
exceed $100,000, with the provision that Tonics Development Phase I, Phase II
and the AAIS-DS milestone respective dates may be changed as needed by Verizon,
and the respective milestone estimated amounts may be varied by Verizon, but in
the aggregate will not exceed the total of $100,000, in support of the VIONES
development and testing, which is to be performed by Purchaser’s Affiliate,
Verizon Data Services Inc.(“VDSI”). “VDSI” shall invoice the Supplier based on
the completion of the milestones as shown in the table below.

 



--------------------------------------------------------------------------------



 



      Xel Communications, Inc.   Amendment No. 3   2/18/04   Verizon Agreement
No. C0302362     Page 2 of 3  

Upon completion of the work activity set forth in the table below, “VDSI” may
invoice Supplier in accordance with the table below for the full applicable
amount, which invoice shall be paid by XEL within thirty (30) days of receipt of
the invoice. The parties agree to keep each other aware of any significant
changes to the Milestone dates, and any changes in the individual amounts
payable for the respective Phases of the work.

2.   Supplier shall provide the following at no monetary cost to Purchaser:

  •   Complete Documentation of ArcaDACS-100     •   Examples of autonomous
alarm.     •   Current hardware and software for Verizon (SIT) Lab (if
required).     •   Current release of the GUI software and associated
documentation     •   Installation & test and turn up only for the VIONES lab
(SIT) test Equipment (if required).     •   Technical support for the VIONES
Equipment.

3. The materials and improvement for this development shall remain the property
of VDSI. Any future releases or upgrades may require additional VIONES support
system testing and certification before approval for use in Verizon’s network.
XEL Table of Payment to Verizon VDSI

                                      Est. Amount Major Milestones   Completion
Date   Responsible Party   Payable by XEL
TONICS Development Phase I, ability to monitor product
    3/31/2004     VDSI   $ 16,529  
TONICS Development Phase II, advanced correlation, complete integration testing,
provide test results and certification
    5/31/2004     VDSI   $ 30,405  
AAIS-DS complete integration testing, provide test results and certification
    4/05/2004     VDS1   $ 51,935  

 



--------------------------------------------------------------------------------



 



      Xel Communications, Inc.   Amendment No. 3   2/18/04   Verizon Agreement
No. C0302362     Page 3 of 3  

4.   Seller shall provide price discounts on the ArcaDACS of ten percent (10%)
off of the contractual price (Appendix D of the Agreement) for the calendar
years 2004, 2005 and 2006.

5. Seller shall continue to provide Purchaser, at no charge, on-site training in
support of the ArcaDACS products for the remainder of the Agreement.
ALL OTHER TERMS:
All other terms and conditions of the Agreement shall remain in full force and
effect.
Each party represents that it has executed this Amendment through its authorized
corporate representative:

                     
 
                    Accepted for: XEL Communications, Inc.       Accepted for:
Telesector Resources                 Group, Inc., (A Verizon Company)    
 
                   
Signature:
  /s/ Michael Hull       Signature:   /s/ George Hanoza    
 
                   
 
                   
Typed Name:
  Michael Hull       Typed Name:   George Hanoza    
 
                   
Title:
  President       Title:   Senior Sourcing Process Leader    
 
                   
Date:
  3/15/04       Date:   3/15/04    

 